DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “of at least one full coil on each drive roller (2) and respective diverter roller (3)”, lines 3-4, and the claim also recites “preferably of at least two full coils”, lines 4-5, and further “and more preferably of at least three full coils”, lines 5-6, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 recites the limitation "said rigid arms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is an antecedent basis issue regarding rigid arms, it is taught in claim 14, but claim 17 is to claim 16 which is to claim 1.  For examination purposes, it is examined as a new set of rigid arms for claim 17.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovellini (WO2013/014576) in view of Meinecke (US2014/026437)
In regards to claim 1, Rovellini teaches of a compact module for wet spinning of chemical fibres (see page 11, line 9 to page 12, line 4, see Figs. 3-4), of the type comprising a spinning head of a limited number of tows, each one consisting of a plurality of continuous filaments, relative supply pumps of the spinning solution, a coagulation tank (1) containing a coagulation solution, and a plurality of drive rollers (3, 4, 5) and respective idle diverter rollers (3) which determine a zigzag path of the tows downstream of the spinning area, comprising rectilinear lengths along which liquid-based treatments are carried out on said tows (see teaching of the four intermediate paths washing and wet-stretching treatments, see page 11, lines 26-36).  

Rovellini does not teach “that the rectilinear lengths of said zigzag path are horizontal and said liquid-based treatments on said tows (S) are carried out in horizontal treatment trays (4) of the spillway type”.


Meinecke teaches in [0001] of an oxidation furnace for the oxidative treatment of fibres, in particular for producing carbon fibres, including a treatment chamber with deflecting rollers which guide the fibres through the process chamber next to one another in a zig-zag serpentine manner, with the carpet of fibres spanning a respective plane between opposing deflecting rollers [0001].  The deflecting rollers in Meinecke are aligned horizontally with the obvious effect that the module does not extend vertically as high as in the case of the inclined zig-zag paths.  
It would be completely obvious to modify the path of Rovellini with the arrangement taught by Meinecke regarding the zig-zag path as a skilled person would arrange the rollers in this way to save space.  
	
In regards to claim 2, wherein the rectilinear lengths of said zigzag path of the tows extend between the upper edge of a drive roller and the lower edge of a subsequent drive roller.  In regards to the rectilinear lengths of the zigzag path, this is a claimed features regarding the locations of the rollers, these are seen as obvious for one of ordinary skill in the art regarding the particular arrangements as a shift in locations allowing for the desired compact arrangement upon the supports.
In regards to claim 3 (dependent upon claim 2), wherein said zigzag path of the tows comprises a winding of at least one full coil on each drive roller and respective diverter roller and preferably of at least two full coils and more preferably of at least three full coils.  Regarding the number of coils upon the rollers, these are modifications to the combined references that one skilled in the art would be able to modify and apply to the desired positioning within the module.
In regards to claim 4 (dependent upon claim 3), wherein said drive rollers and said diverter rollers are all pivoted on a single vertical support plate.  Regarding the rollers that are pivoted and upon a support plate, the Rovellini teaching includes rollers located upon the vertical device, see Figs. 3 and 4, see structure M with rollers 3, 4 arranged upon the structure.  Wherein, this arrangement of Rovellini encompasses the claimed structure.
In regards to claim 5 (dependent upon claim 4), wherein said drive rollers and said diverter rollers are aligned on two respective vertical lines, in the proximity of the two opposite vertical sides of said support plate.  In regards to the arrangement of the rollers relative to one another, these are seen as obvious for one of ordinary skill in the art regarding the particular arrangements as a shift in locations allowing for the desired compact arrangement upon the supports.
In regards to claim 18 (dependent upon claim 1), wherein said tows consist of artificial fibres, such as rayon and lyocell, or synthetic fibres such as acrylic, meta-aramidic and para-aramidic fibres.  Here, the claimed features regarding the tows are directed to the material worked upon and does not provide additional limitation to the structure of the claimed apparatus.  Here, one skilled in the art recognizes the prior art references is capable of operating with the different materials in forming fibres and the limitation of the feature in the claim is an intended use of the apparatus with the material worked upon.  

Claim(s) 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovellini in view of Meinecke as applied to claims 5 above, and further in view of Rovellini (US 2017/0107645, henceforth referred as “Rovellini ‘645”), Tzentis (US 3851036), Brown (US 3066007).
In regards to claim 6 (dependent upon claim 5), wherein the attitude of the axes of said drive rollers and of said diverter rollers is adjustable in the horizontal plane in a preset angle around the perpendicular direction to said support plate.
The Rovellini and Meinecke does not specifically teach of the adjustable rollers in the claimed manner.  
Here, the concept of the adjustable rollers in the fibre forming arts known, as seen in Tzentis that teaches of adjustable driven rollers, see Col. 5, lines 8-12, regarding the use of conventional adjustable driven rollers, the use of adjustable rollers in the use of fiber forming machines are known in the art.  Further, see also Brown, regarding adjustable bearings for the axes of the rollers 7, 8, see Col. 2, lines 46-60, regarding the adjustment for varying angles to the horizontal.  Lastly, see Rovellini‘645, see use of roller 106, 114 for use with the formation of fibres, with support elements, Fig. 3, and wherein the screw 6a, 7a that are pivotally coupled to the carrier [0113], see also the roller being located upon a ball joint, see [0023].
Wherein, in regards to the features of adjusting the rollers known in the fibre forming arts, the references as provided by Tzentis, Brown, and Rovellini‘645 teaches of known adjustments to the rollers.  Wherein, it would have been obvious for one of ordinary skill in the art to modify the rollers of Rovellini in view of Meinecke with the adjustment to the rollers as taught by Rovellini’645, Tzentis, and Brown, as it provides known adjustments to the process in the fibre forming machine.

In regards to claim 9 (dependent upon claim 6), see teaching concerning the horizontal length of the zigzag path in the combined teaching, the claimed orientation and axis are adjustment in the positions of the rollers, it is noted that the combination of the references with the teaching of the adjustable angles of the rollers, the structure would be capable of adjusting to the claimed arrangement.
In regards to claim 10 (dependent upon claim 9), of the claimed axis of the rollers and the arrangement, it is noted that the combination of the references with the teaching of the adjustable angles of the rollers, the structure would be capable of adjusting to the claimed arrangement.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovellini in view of Meinecke, Rovellini’645, Tzentis, and Brown as applied to claim 6 above, and further in view of Henkel (US 2001/0044341).
In regards to claim 7 (dependent upon claim 6), wherein the adjustment range of the axis attitude of said drive rollers and of said diverter rollers is obtained by using cylindrical joints, the external half-joint of which is integral with the support plate and the inner half-joint of which carries the pivots of said drive rollers and diverter rollers, said cylindrical joints being able to be locked in any desired position.  
The Rovellini, Meinecke, Rovellini’645, Tzentis, and Brown do not teach of the additional features regarding the cylindrical joints.  
Henkel, see [0042, 0049] of cylindrical joint 60, and running roller 15, 16, wherein the structure of the joint as a known for coupling arrangement.  This combined with the references allowing for adjustment of the rollers in regards to the angle and axes, wherein the adjustable rollers in the positions includes being changed and locked into positions desired.
It would have been obvious for one of ordinary skill in the art to modify the rollers of Rovellini in view of Meinecke, Rovellini’645, Tzentis, and Brown with the coupling utilizing a cylindrical joint as taught by Henkel as a known structure for supporting and coupling of the roller within a device.  



Claim(s) 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovellini in view of Meinecke as applied to claim 1 above, and further in view of Hagstrom (US 2022/0112628).
In regards to claim 11, wherein said treatment trays comprise at least one washing area provided with two opposite spillways, wherein the tows are evenly wetted by a treatment liquid supplied to said washing area, without imposing any diversion to said tows with respect to the length of rectilinear and horizontal path between two drive rollers.  
Rovellini does not specifically teach of the washing area with spillways.  It is noted that Rovellini teaches general washing of the fibre tows.
Here, the Hagstrom reference teaches of the specific washing of the successive washing stations with countercurrent order, see [0019], [0022], and Figs. 1A, 1B, see bath stations 1, 2, 3, 4, and with the wash liquid to recycling, see Fig. 2, see teaching of circulating pump in [0054].  The arrangement of the stations which correspond to the trays allows for the consecutive stretching and washing steps of Hagstrom that can be applied to Rovellini, wherein, the features provide for improving fiber quality and recycling issues, [0007].  Further, the arrangement of the stations/trays of Hagstrom is viewed as spillways.
It would have been obvious for one of ordinary skill in the art to modify the washing areas of Rovellini in view of Meinecke with the arrangement of the washing area and trays as taught by Hagstrom as a known arrangement for improving fiber quality and recycling issues.

In regards to claim 12 (dependent upon claim 11), regarding the treatment strays with the washing area with the spillways and of the inlet and outlets, see teaching of Hagstrom 
In regards to claim 13 (dependent upon claim 12), regarding the arrangement of the outlet in relation to the direction of the tows, here, the teaching by Hagstrom as shown above in claim 11, shows the s 
In regards to claim 16, see Hagstrom that teaches of the successive washing stations with countercurrent order, see Figs. 1A, 1B, see stations 1, 2, 3, 4, and with the wash liquid to recycling, see Fig. 2 regarding the washing station and the circulation.  Furhter, 
 	In regards to claim 17 (dependent upon claim 16), wherein the end part of the supply pipes of the washing areas is formed within said rigid arms.   Regarding the supply pipes of the washing areas within rigid arms, this appears to be form separate elements regarding the supply pipes of the supply taught in Hagstrom.  Currently, the claimed invention does not provide further distinguishing features from the structure of the prior art references.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8 (dependent upon claim 7), wherein each of said drive rollers is provided with a respective electric motor (M) rigidly connected thereto on a same axis, the whole motor (M)/drive roller assembly being apt to oscillate sideways around the cylindrical joint which carries the pivot of said drive roller.  
The closest prior art teaches the use of electric motors for the rollers, are conventional driving system, see Tsai US 5762840, see Col. 12, lines 15-20.  The reference fails to teach of the arrangement to the drive rollers to the cylindrical joint with the motor.

In regards to claim 14 (dependent upon claim 13) and  claim 15 (dependent upon claim 14), the prior art references do not teach of the additional features to the claimed invention of the particular treatment tray with rigid arms that are hinged and cooperate with angular joints.
	The closest prior art include the Hagstrom reference that teaches of the treatment/washing areas.  The feature lacking the additional specific features of the treatment trays with the rigid arms.
The Rovellini reference teaches of the liquid treatment of the fibre tows, along with the rollers in the zig-zag path, however, lacks teaching of the claimed features of the treatment trays.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
Kamada (US 2015/0292127), [0063] regarding mechanism that allows for adjustment of the angle, see rollers Fig. 2, 4A-4C.
Givens (US 2780347) teaches of universal joints, see Col. 4, lines 28-61, in supporting the roller.
Lewis (US 2015/0292120) teaches of rollers and bath with forming fibres.
Forrest (US 2108285) teaches of a series of rollers located within a successive of bats, see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744